Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is in response to the amendment filed 5/10/2021.
Claim 1 has been amended to incorporate previously allowable subject matter of claim 28. Claims 27 and 29 have been amended to correct dependency and lack of antecedent basis.
Claims 3, 5, 7-10, 12-14, 17, 19, 24, 26 and 28 have been cancelled.
Claims 1, 2, 4, 6, 11, 15, 16, 18, 20-23, 25, 27 and 29 are currently pending.

Allowable Subject Matter
Claims 1, 2, 4, 6, 11, 15, 16, 18, 20-23, 25, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record disclose the battery pack, the battery array, and enclosure, a midtray, and a plurality of internal components including a wiring harness, a connector, bussed electrical center and a control module but none of the prior art alone or in combination suggest a first pocket, a second pocket, channel and core hole as is disclosed in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727